DETAILED ACTION
This action is in response to Application No. 17/123,462 originally filed 12/16/2020. The amendment presented on 02/04/2022 which provides amendments to claims 1, 3, 5, 6, 8, 10, and 14, and claims 4, 7, 9, 11, and 16 is hereby acknowledged. Currently Claims 1-3, 5-6, 8, 10, 12-15, and 17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous Claim Rejections - 35 USC § 112 2nd Paragraph
The claims were previously rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. The office thanks the applicant for addressing these concerns as the claims have been amended to overcome this rejection and consequently the previous rejection is now hereby withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/04/2022, with respect to pending claims -3, 5-6, 8, 10, 12-15, and 17 have been fully considered and are persuasive.  The rejection of 11/16/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1, 8, and 14 are allowed.
	Further depending claims 2-3, 5-6, 10, 12-13, 15, and 17 are allowed based on their dependence from an allowed base claim.
The following is an examiner’s statement of reasons for allowance: The most relevant prior arts of record are Kim et al. U.S. Patent Application Publication No. 2021/0193009 A1, Lin et al. U.S. Patent Application Publication No. 2013/0093742 A1, Kim U.S. Patent Application Publication No. 2013/0300773 A1, and Tanaka et al. U.S. Patent Application Publication No. 2003/0132906 A1 however none of the cited art of record either fairly suggests alone or in combination the now recited features, as a whole, now claimed in each of the independent claims 1, 8, and 14. It is therefore respectfully submitted the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Michael J Jansen II/           Primary Examiner, Art Unit 2626